Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/24/2020 have been fully considered but they are not persuasive.
Applicant states:
“Claim 1 is rejected as being obvious in view of Hubbell, Nasa, and Yamakawa. The Examiner cites Hubbell as disclosing a compression die, but admits that Hubbell does not disclose a compression die including 10 planar surfaces that form a decagon shaped channel. The Examiner cites the combination of NASA and Yamakawa as disclosing these teachings absent from Hubbell. NASA discloses a 6-sided compression die, and also ambiguously discloses that "other die geometries may be used." NASA, at paragraph [0022]. Yamakawa discloses a compression die having at least ten planar surfaces. The Examiner argues that the combination of NASA and Yamakawa would lead a person of skill in the art to the compression die including the 10 planar surfaces as recited in claim 1. 
Applicant respectfully disagrees with the Examiner's rejection. Claim 1 recites that "each of the ten planar surfaces [are] positioned at an angle with respect to an adjacent planar surface such that the combination of the ten planar surfaces form a decagon shaped channel." Emphasis added. As disclosed in Applicant's specification, the decagon shaped, 10-sided die has been developed to be used to crimp Aluminum Conductor Composite Core (ACCC) cable, which has a particularly low tolerance to deformation/ovalization during the crimping process. See Applicant's specification, paragraphs [0007] and [0008]. In fact, paragraph [0027] of Applicant's specification specifically discusses the problems with 6-sided dies, such as those shown in Applicant's FIG. 1, namely: 
A limited number of contact points 140 may result in excessive force on a small surface area of the connector 130, which may then undesirably deforms the surface of the connector 130. This deformation causing excess material of the connector 130 to travel to the corners 145 may lead to detrimental damages to the delicate surface of a composite core in a composite core cable, thereby negatively affecting the composite core cable's transmission efficiency and properties. 
NASA teaches a 6-sided compression die nearly identical to that disclosed by Applicant's FIG. 1 and the corresponding portions of the specification. Further, combining the teachings of Yamakawa with the teachings of NASA would not yield a die in the shape of a decagon. Instead, the compression die of Yamakawa specifically directs excess material to the corners of the die as shown in FIGS. 7 and 8 of Yamakawa, which are reproduced with labels and lead lines below. 
These corner portions would necessarily create even higher force than those of a 6-sided compression die. As a result, NASA and Yamakawa would not be combined by a person of skill in the art to yield the decagon shaped, 10-sided die because the teachings of these references yield a compression die configured to provide an even higher localized force on the sides of the cable - the very thing the decagon shaped die was developed by Applicant to avoid. 


However, Yamakawa was cited to assert that the use of 10-sided decagon shaped dies is well known in the art. Because it is well known in the art to use 10-sided decagon shaped dies, as taught by Yamakawa, it would have been obvious to use 10-sided decagon shaped dies in the invention of Nasa, which states other die geometries may be used. Additionally, the teachings of Yamakawa does in fact yield a die in the shape of a decagon. See annotated Fig. 7 of Yamakawa below. Although not relied upon for rejection, Examiner is additionally citing US20110168428A1 to affirm that it is well known in the art to use 10-sided decagon shaped dies, for the purpose of reducing gaps and reducing resistance in a wire bundle (See Para. 75-76).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, this argument is not persuasive.

    PNG
    media_image1.png
    409
    697
    media_image1.png
    Greyscale


Applicant additionally states:

“Claim 9 is also rejected as anticipated as obvious in view of Hubbell, Nasa, and Yamakawa. Claim 9 recites a method including, "inserting the connector encasing the composite core into a decagon shaped channel of the compression die, the decagon shaped channel including ten planar surfaces." Claim 9 therefore also requires a decagon shaped, 10-sided die similar to claim 1, and Applicant submits that a person of skill in the art would not combine Hubbell, Nasa, and Yamakawa to reject claim 9 for the same reasons as set forth above in regard to claim 1.

However, as stated above, the combination of Hubbell, Nasa, and Yamakawa does properly teach a decagon shaped, 10-sided die. Yamakawa was cited to assert that the use of 10-sided decagon shaped dies is well known in the art. Because it is well known in the art to use 10-sided decagon shaped dies, as taught by Yamakawa, it would have been obvious to use 10-sided decagon shaped dies in the invention of Nasa, which states other die geometries may be used. Additionally, the teachings of Yamakawa does in fact yield a die in the shape of a decagon. See annotated Fig. 7 of Yamakawa below. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, this argument is not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140262497A1, herein referred to as Hubbell, and further in view of US20160104994A1, herein referred to as NASA, and US20010002508A1, herein referred to as Yamakawa.
Regarding Claim 1, Hubbell discloses a compression die (Fig. 5, Num. 25, 46) configured to crimp a composite core (Para. 6) (Fig. 11, Num. 26), the compression die comprising: (Fig. 6, Num. 50); and an inner body having a crimping area (Fig. 6, Num. 7).
Hubbell is silent wherein the crimping area of the inner body includes ten planar surfaces, each of the ten planar surfaces being positioned at an angle with respect to an adjacent planar surface such that the combination of the ten planar surfaces form a decagon shaped channel.
NASA teaches an analogous invention wherein a crimping area (See Fig. 2, area between dies 2 and 4) of an inner body includes six planar surfaces (Fig. 2, Num. 2A, 2B, 2C, 4A, 4B, 4C), each of the six planar surfaces being positioned at an angle with respect to an adjacent planar surface such that the combination of the six planar surfaces form a hexagon shaped channel (See Fig. 3), for the purpose of forming a final crimped connection (See Para. 22). Examiner also notes that Para. 22 of NASA discloses that other die geometries may be used (Para. 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Hubbell, with the planar surface and shaped channel configuration, as taught by NASA, in order to have provided an improved final crimped connection.
Hubbell in view of NASA discloses the claimed invention except for the inner body including ten planar surfaces forming a decagonal shaped channel.  Yamakawa teaches that it is known in the art to use ten surfaces in radial compression for a geometry of a crimping; see annotated Fig. 7 of Yamakawa below for an example of a decagon shaped crimper known in the art, and would thus be a possible geometries as taught by NASA. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing 

    PNG
    media_image1.png
    409
    697
    media_image1.png
    Greyscale

Regarding Claim 2, Hubbell in view of NASA and Yamakawa discloses the compression die according to claim 1, wherein a circumference of the decagon shaped channel encloses an outer circumference of the composite core (See Fig. 11 of Hubbell, channel formed encloses composite core 26).

Regarding Claim 3, Hubbell in view of NASA and Yamakawa discloses the compression die according to claim 2, wherein the circumference of the decagon shaped channel is smaller than the outer circumference of an electrical connector assembly encasing the composite core (See Fig. 11 of Hubbell; the smaller circumference of the channel compared to the outer circumference of an electrical connector assembly encasing the composite core enables compression (ie: if circumference of channel were larger than outer circumference of electrical connector assembly, then crimping would not be possible)).

Regarding Claim 4, Hubbell in view of NASA and Yamakawa discloses the compression die according to claim 1, wherein the decagon shaped channel is symmetrical about a central plane (See Fig. 3 of NASA) (See Fig. 7 of Yamakawa).

Regarding Claim 5, Hubbell in view of NASA and Yamakawa discloses the compression die according to claim 1, wherein the compression die is configured to connect the composite core to an electrical connector (See Para. 2 of Hubbell).

Regarding Claim 9, Hubbell discloses a method of crimping a composite core using a compression die (See Para. 2), the method comprising: inserting the composite core into a connector (Para. 43, the exposed composite core 26 is inserted in the cavity 34 of the tubular portion 29 [connector]; Fig. 12); inserting the connector encasing the composite core (Para. (0043), the tubular portion 29 [connector] and the composite core 26 are then crimped together (via the compression die) in a crimping area 13; Para. (0044), the dies 25 and 46 are used to crimp the tubular portion 29 to the composite core to create a solid crimp connection; hence, the connector and composite core are inserted into the compression die; Fig. 12) into a shaped channel of the compression die, and applying a radial force towards a center of the shaped channel (See Fig. 11). 
Hubbell is silent wherein the channel is decagon shaped including ten planar surfaces, and  applying a radial force towards a center of the decagon shaped channel until an outer 
NASA teaches a channel (See Fig. 2, area between dies 2 and 4) which is hexagon shaped including six planar surfaces (Fig. 2, Num. 2A, 2B, 2C, 4A, 4B, 4C), and applying a radial force towards a center of the hexagon shaped channel until an outer circumference of the connector encasing the composite core fully engages a surface area of each of the six planar surfaces (See. Fig. 3), for the purpose of forming a final crimped connection (See Para. 22). Examiner also notes that Para. 22 of NASA recites that other die geometries may be used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Hubbell, with the planar surface, shaped channel, and radial force configuration, as taught by NASA, in order to have provided an improved final crimped connection.
Hubbell in view of NASA discloses the claimed invention except for the inner body including ten planar surfaces forming a decagonal shaped channel. Yamakawa teaches that it is known in the art to use ten surfaces in radial compression; see annotated Fig. 7 of Yamakawa below for an example of a decagon shaped crimper for the motivation to use a decagon as one of the geometries taught by NASA. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Hubbell in view of NASA, with the inner body including ten planar surfaces forming a decagonal shaped channel, as taught by Yamakawa.

    PNG
    media_image1.png
    409
    697
    media_image1.png
    Greyscale

Regarding Claim 10, Hubbell in view of NASA and Yamakawa discloses the method of claim 9, wherein a circumference of the decagon shaped channel encloses an outer circumference of the composite core (See Fig. 11 of Hubbell, channel formed encloses composite core 26).

Regarding Claim 11, Hubbell in view of NASA and Yamakawa discloses the method of claim 10, wherein the circumference of the decagon shaped channel is smaller than the outer circumference of an electrical connector assembly encasing the composite core (See Fig. 11 of Hubbell; the smaller circumference of the channel compared to the outer circumference of an electrical connector assembly encasing the composite core enables compression (ie: if circumference of channel were larger than outer circumference of electrical connector assembly, then crimping would not be possible)).

Regarding Claim 12, Hubbell in view of NASA and Yamakawa discloses the method of claim 9, wherein the decagon shaped channel is symmetrical about a central plane (See Fig. 3 of NASA) (See Fig. 7 of Yamakawa).

Regarding Claim 13, Hubbell in view of NASA and Yamakawa discloses the method of claim 9, wherein the compression die is configured to connect the composite core to an electrical connector (See Para. 2 of Hubbell).

Claim 6-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell in view of NASA and Yamakawa, and further in view of US4027519A, herein referred to as Bachle.
Regarding Claim 6, Hubbell in view of NASA and Yamakawa discloses the compression die according to claim 1.
Hubbell in view of NASA and Yamakawa is silent wherein further comprising one or more flash cutting pockets.
Bachle teaches in an analogous invention one or more flash cutting pockets (See annotated Fig. 3 below), for the purpose of insuring a constant uniform compression about an engaged member enclosed (See col. 1, lines 36-63), thereby meeting the limitation of the claimed flash cutting pockets configuration.

    PNG
    media_image2.png
    353
    751
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Hubbell in view of NASA and Yamakawa, with one or more flash cutting pockets configuration, as taught by Bachle, in order to have provided insuring a constant uniform compression about an engaged member enclosed.

Regarding Claim 7, Hubbell in view of NASA, Yamakawa and Bachle discloses the compression die according to claim 6, wherein the one or more flash cutting pockets are located along a gap of the compression die (See annotated Figure. 3 of Bachle above).

Regarding Claim 8, Hubbell in view of NASA, Yamakawa and Bachle discloses the compression die according to claim 6, wherein the flash cutting pockets (See annotated Fig. 3 of Bachle above) are configured to prevent improper connection between the composite core and an electrical connector (See col. 1, lines 36-63 of Bachle).

Regarding Claim 14, Hubbell in view of NASA and Yamakawa discloses the method of claim 9.
Hubble in view of NASA and Yamakawa is silent wherein further comprising one or more flash cutting pockets.
Bachle teaches in an analogous invention one or more flash cutting pockets (See annotated Fig. 3 below), for the purpose of insuring a constant uniform compression about an engaged member enclosed (See col. 1, lines 36-63), thereby meeting the limitation of the claimed flash cutting pockets configuration.

    PNG
    media_image2.png
    353
    751
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Hubbell in view of NASA and Yamakawa, with one or more flash cutting pockets configuration, as taught by Bachle, in order to have provided insuring a constant uniform compression about an engaged member enclosed.

Regarding Claim 15, Hubbell in view of NASA, Yamakawa and Bachle discloses the method of claim 14, wherein the one or more flash cutting pockets are located along a gap of the compression die (See annotated Fig. 3 of Bachle above).

Regarding Claim 16, Hubbell in view of NASA, Yamakawa and Bachle discloses the method of claim 14, wherein the flash cutting pockets (See annotated Fig. 3 of Bachle above) are configured to prevent improper connection between the composite core and an electrical connector (See col. 1, lines 36-63 of Bachle).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725